Exhibit 10.2
FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into and made effective as of October 25, 2010, by and between THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Company”), and DAVID H. EDWAB
(“Employee”), amending and restating the Employment Agreement dated February 3,
2002, as amended and restated by the Amended and Restated Employment Agreement
dated February 3, 2003, as amended and restated by the Second Amended and
Restated Employment Agreement dated October 1, 2005 and as amended and restated
by the Third Amendment and Restated Employment Agreement dated January 1, 2009
(the “Third Amended and Restated Agreement”).
     WHEREAS, the Company and Employee desire to amend the Third Amended and
Restated Agreement;
     WHEREAS, the Company and Employee have entered into that certain Change in
Control Agreement dated as of May 15, 2009 (the “Change in Control Agreement”);
     NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Employee hereby agree to amend and
restate the Third Amended and Restated Agreement to read as follows:
     1. Employment and Duties. The Company hereby agrees to employ Employee as
Vice Chairman of the Board, and Employee hereby accepts such employment and
agrees to serve the Company in such capacity on the terms and subject to the
conditions set forth in this Agreement. Subject to the ultimate direction and
control of the Chairman of the Board and Chief Executive Officer of the Company
and to the Company’s Board of Directors, Employee shall assist the Chairman of
the Board and Chief Executive Officer with the strategic direction of the
Company and assist with the implementation of the business plan of the Company
and, in connection therewith, will interact with and provide guidance to the
other executive officers of the Company. During his employment hereunder,
Employee shall devote more of his business time, energy, and ability to the
business and interests of the Company than to any other single business or group
of related businesses. During his employment hereunder, Employee may render
services for compensation and engage in other business activity without the
prior consent of the Company, provided rendering such services or engaging in
such activity does not violate Section 10 or 11 of this Agreement and provided
that Employee must continue to devote more of his working time to the Company
than to any other single business or group of related businesses.
     2. Compensation and Benefits of Employment.
          (a) As compensation for the services to be rendered by Employee
hereunder, the Company shall pay to Employee a base annual salary (“Annual
Salary”) of $300,000 per year through the Company’s 2010 fiscal year and
$395,000 per year thereafter, in equal installments in accordance with the
customary payroll practices of the Company. The parties shall comply with all
applicable withholding requirements in connection with all compensation payable
to Employee. The Company’s Board of Directors may, in its sole discretion,
review and adjust

 



--------------------------------------------------------------------------------



 



upward Employee’s Annual Salary from time to time, but no downward adjustment in
Employee’s Annual Salary may be made during the term of this Agreement.
          (b) Employee shall be entitled to participate in and have the benefits
under the terms of all life, accident, disability and health insurance plans,
pension, profit sharing, incentive compensation and savings plans and all other
similar plans and benefits which the Company from time to time makes available
to its senior management executives in the same manner and at least at the same
participation level as other senior management executives, excluding, however,
the Company’s annual cash bonus program for executive officers and grants and
awards under the Company’s key employee equity incentive plans, awards under
which to Employee, if any, shall be wholly at the discretion of the Company.
          (c) The Company shall grant to the Employee on February 5, 2011,
96,800 shares of Restricted Stock (the “Restricted Stock”) pursuant to a
restricted stock award agreement (the “Award Agreement”), which shall vest in
equal numbers of 19,360 on each February 5th in 2012 through 2016. The terms of
the Award Agreement shall provide that in the event of termination of Employee’s
employment, other than for “cause”, as described in Section 7, or by reason of
voluntary termination as described in Section 8, a number of unvested shares of
Restricted Stock shall immediately vest equal to 19,360 times a fraction the
numerator of which shall be the sum of (i) the number of days from and including
the most recent February 6 to and including the Termination Date (as defined
below) and (ii) the greater of 365 or the number of days from the Termination
Date to and including February 5, 2013, and the denominator of which shall be
365; any other unvested shares of Restricted Stock shall immediately terminate
and be of no further force or effect. The terms of the Award Agreement shall
further provide that, in the event of termination of Employee’s employment for
“cause”, as described in Section 7, or by reason of voluntary termination as
described in Section 8, all unvested shares of Restricted Stock shall
immediately terminate and be of no further force or effect.
     3. Business Expenses. The Company shall promptly reimburse Employee for all
appropriately documented, reasonable business expenses incurred by Employee in
accordance with the Company’s policies related thereto.
     4. Term. Employee’s employment under this Agreement shall have a continuing
term until the close of business on February 5, 2013; provided that at the end
of such term, and in the case of an extension term, if any, at the end of each
extension term, this Agreement and the employment of the Employee hereunder
shall automatically extend for a one year term unless at least six months and no
more than seven months prior to the end of the term, either party gives written
notice to the other that the employment end at the end of the current term; and
provided further that in any event this Agreement and the employment of the
Employee hereunder shall terminate at the close of business on February 5, 2016.
     5. Termination by the Company Without Cause or Termination by Employee for
“Good Reason” or notice of non-extension by Company.
          (a) The Company may, by delivering 30 days prior written notice to
Employee, terminate Employee’s employment at any time without cause, and
Employee may, by

-2-



--------------------------------------------------------------------------------



 



delivering 30 days prior written notice to the Company, terminate Employee’s
employment at any time for “good reason”, as defined in Section 5(b) below. If
such termination without cause or for good reason occurs, or if the Company
notifies the Employee that the Company does not intend to extend his employment
hereunder at the end of the initial term or any extended term as provided in
Section 4, then:
               (i) The Company shall pay to Employee, at the times specified in
Section 5(a)(iv) below, the following amounts:
                    (1) a lump sum in cash equal to (1) Employee’s Annual Salary
earned through the date of Employee’s termination of employment (the
“Termination Date”) for periods through but not following his Separation From
Service (as defined in Section 5(c) below) and (2) any accrued vacation pay
earned by Employee, in each case, to the extent not theretofore paid (the
“Accrued Obligation”);
                    (2) a lump sum in cash equal to Employee’s Annual Salary
earned through the Termination Date for periods following his Separation From
Service, to the extent not theretofore paid;
                    (3) a lump sum in cash equal to the product of (1) the
amount of the monthly basic life insurance premium applicable to Employee’s
basic life insurance coverage provided through the Company’s life insurance plan
immediately prior to the Termination Date and (2) the number of full months and
fractional months (if any) remaining until the earlier of February 6, 2016 or
the second anniversary of the Termination Date;
                    (4) cash installment payments each of which is equal to
1/52nd of the amount of the Annual Salary at the rate in effect immediately
prior to the Termination Date, for each week during the period beginning on the
Termination Date and ending on the earlier of February 6, 2016 or the second
anniversary of the Termination Date;
                    (5) cash installment payments of $1,250 for each week during
the period beginning on the earlier of February 6, 2016 or the second
anniversary of the Termination Date and ending when Employee reaches age 65, at
which time the Company’s interest in the insurance policies referred to in and
covered by (A) the Split Dollar Agreement dated May 25, 1995, between Employee,
George Zimmer, as Trustee of the David H. Edwab 1995 Irrevocable Trust, and the
Company (the “First Split Dollar Policy”) and (B) the Split Dollar Agreement
dated May 25, 1995, between Employee, George Zimmer, as Trustee of the David H.
Edwab 1995 Irrevocable Trust and the Company (the “Second Split Dollar Policy”
and, together with the First Split Dollar Policy, the “Split Dollar Policies”)
will be assigned to Employee, and the Company agrees to complete all
documentation necessary or desirable to effect such assignment; and
                    (6) a lump sum in cash equal to the employer contributions
the Company would have credited to Employee’s retirement accounts under The
Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse, Inc. Employee
Stock Ownership Plan had he continued to remain employed by the Company until
the earlier of February 6, 2016 or the second anniversary of the Termination
Date, assuming for this purpose that (1) Employee’s

-3-



--------------------------------------------------------------------------------



 



earned compensation for a year is the amount of his annualized Annual Salary for
the calendar year in which the Termination Date occurs, (2) the applicable legal
limitations and the employer contribution percentages under such plans for such
period are the same percentages and limitations in effect immediately prior to
the Termination Date and (3) that Employee is deemed to make the maximum pre-tax
elective deferral contributions permitted under section 402(g) of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”); provided,
however, that no payment shall be required with respect to either Plan if on the
Termination Date, the Company has ceased making employer contributions with
respect to such Plan or has notified its employees that it intends to cease
making such contributions within six months.
               (ii) Subject to clause (iv) of this Section 5(a), until Employee
reaches age 65, the Company shall arrange to provide Employee and his dependents
medical insurance benefits substantially similar to those provided to executive
officers of the Company. If Employee is a Specified Employee (as defined in
Section 5(c) below) and the benefits specified in this Section 5(a)(ii) are
taxable to Employee and not otherwise exempt from Section 409A of the Code
(“Section 409A”), the following provisions shall apply to the reimbursement or
provision of such benefits. Any amounts to which Employee would otherwise be
entitled under this Section 5(a)(ii) during the first six months following the
date of Employee’s Separation From Service shall be accumulated and paid to
Employee on the date that is six months following the date of his Separation
From Service. Except for any reimbursements under the applicable group health
plan that are subject to a limitation on reimbursements during a specified
period, the amount of expenses eligible for reimbursement under this
Section 5(a)(ii), or in-kind benefits provided, during Employee’s taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Employee. Any reimbursement of an
expense described in this Section 5(a)(ii) shall be made on or before the last
day of Employee’s taxable year following Employee’s taxable year in which the
expense was incurred. Employee’s right to reimbursement or in-kind benefits
pursuant to this Section 5(a)(ii) shall not be subject to liquidation or
exchange for another benefit.
               (iii) Subject to Employee’s group health plan coverage
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, the benefits listed in clause (ii) of this Section 5(a) shall
be reduced to the extent benefits of the same type are received by Employee from
any other person during such period, and provided, further, that Employee shall
have the obligation to notify the Company that he is receiving such benefits.
The Company agrees that, if Employee’s employment with the Company terminates
during the term of this Agreement, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
the Company pursuant to this Section 5. Further, except with respect to the
benefits provided pursuant to clause (ii) above, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by Employee as the result of employment by another employer, by
retirement benefits, or by offset against any amount claimed to be owed by
Employee to the Company.
               (iv) The amounts payable under Section 5(a)(i) shall be paid as
follows:
                    (1) The Company shall pay Employee the amounts specified in
Section 5(a)(i)(1) within 15 days after the Termination Date.

-4-



--------------------------------------------------------------------------------



 



                    (2) The Company shall pay Employee the amounts specified in
Sections 5(a)(i)(2), 5(a)(i)(3) and 5(a)(i)(6) on the date that is 30 days
following the date of Employee’s Separation From Service if he is not a
Specified Employee or on the date that is six months following the date of his
Separation From Service if he is a Specified Employee.
                    (3) The Company shall pay Employee the applicable amount
specified in Section 5(a)(i)(4) each Friday beginning with the first Friday
immediately following the date of Employee’s Separation From Service if he is
not a Specified Employee or on the date that is six months following the date of
his Separation From Service if he is a Specified Employee. Such first payment
shall include all amounts that would have been paid to Employee earlier under
this Section 5(a)(vi)(3) had Employee not been a Specified Employee.
                    (4) The Company shall pay Employee the amount specified in
Section 5(a)(i)(5) on January 1 of each year with respect to which such payment
is payable, provided, however, that the first such payment shall not be made
before the date that is six months following the date of his Separation From
Service if Employee is a Specified Employee.
                    (5) If Employee is a Specified Employee at the time of his
Separation From Service, the Company shall pay to Employee, on the date that is
six months following Employee’s Separation From Service, an additional interest
amount equal to the amount of interest that would be earned on the amounts
specified in Sections 8(e)(i)(3), 8(e)(i)(6), and on the amounts specified in
Sections 8(e)(i)(4) and 8(e)(i)(5) to the extent such payments were delayed
solely because he is a Specified Employee, for the period commencing on the date
of Employee’s Separation From Service until the date of payment of such amounts,
calculated using an interest rate equal to the six month London Interbank
Offered Rate in effect on the date of Employee’s Separation From Service plus
two percentage points.
          (b) For purposes of this Section 5, “good reason” shall mean the
occurrence of any of the following events:
               (i) Removal, without the consent of Employee in writing, from the
office of Vice Chairman of the Board or a material reduction in Employee’s
authority or responsibility, except upon a proper termination of Employee for
“cause”, as defined in Section 7 or as a result of voluntary termination by
Employee; or
               (ii) The Company otherwise commits a material breach of this
Agreement.
          (c) For purposes of this Agreement, the terms “Separation From
Service” and “SpecifiedEmployee” shall have the meanings ascribed to such terms
in Section 409A.
          (d) The C ompany shall pay any attorney fees incurred by Employee in
reasonably seeking to enforce the terms of this Section 5. Except as provided
below, the Company shall pay Employee such attorney fees within ten
(10) business days after the delivery of Employee’s written request for the
payment accompanied by such evidence of legal expenses incurred as the Company
may reasonably require. Notwithstanding the preceding sentence, if Employee
incurs a Separation From Service and is a Specified Employee, the Company shall
not make any further payment of attorney fees to Employee under this Section
5(d) before the date

-5-



--------------------------------------------------------------------------------



 



that is six months following the date of his Separation From Service. Rather, on
the date that is six months following the date of Employee’s Separation From
Service the Company shall pay to Employee all attorney fees that the Company is
required to reimburse under this Section 5(d) for which a written request for
payment was properly submitted by Employee during the first six months following
the date of Employee’s Separation From Service or which were otherwise not paid
before Employee’s Separation From Service. In any event the Company shall pay
Employee such legal fees by the last day of Employee’s taxable year following
the taxable year in which Employee incurred such legal expenses. The legal
expenses that are subject to reimbursement pursuant to this Section 5(d) shall
not be limited as a result of when the expenses are incurred. The amounts of
legal expenses that are eligible for reimbursement pursuant to this Section 5(d)
during a given taxable year of Employee shall not affect the amounts of expenses
eligible for reimbursement in any other taxable year of Employee. The right to
reimbursement pursuant to this Section 5(d) is not subject to liquidation or
exchange for another benefit.
     6. Termination Upon Death or Disability.
          (a) If Employee’s employment is terminated because of death, then
               (i) Within 30 days after the date of Employee’s death, the
Company shall pay to Employee’s estate a lump sum payment in cash equal to the
Accrued Obligation.
               (ii) Until the date on which the Employee would have reached age
65, the Company shall arrange to provide Employee’s dependents medical insurance
benefits substantially similar to those provided to Employee and his dependents
immediately prior to the Termination Date (at no greater cost to Employee’s
dependents than such cost to Employee in effect immediately prior to the
Termination Date, or, if greater, the cost to similarly situated active
employees of the Company under the applicable group health plan of the Company).
Except for any reimbursements under the applicable group health plan that are
subject to a limitation on reimbursements during a specified period, the amount
of expenses eligible for reimbursement under this Section 6(a)(ii), or in-kind
benefits provided, during Employee’s taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of Employee. Any reimbursement of an expense described in this
Section 6(a)(ii) shall be made on or before the last day of Employee’s taxable
year following Employee’s taxable year in which the expense was incurred.
Employee’s right to reimbursement or in-kind benefits pursuant to this
Section 6(a)(ii) shall not be subject to liquidation or exchange for another
benefit.
               (iii) Within 30 days after the date of Employee’s death, the
Company shall pay to Employee’s estate a lump sum in cash equal to the employer
contributions the Company would have credited to Employee’s retirement accounts
under The Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse,
Inc. Employee Stock Ownership Plan had he continued to remain employed by the
Company until the earlier of February 6, 2016 or the second anniversary of the
Termination Date, assuming for this purpose that (1) Employee’s earned
compensation for a year is the amount of his annualized Annual Salary for the
calendar year in which the Termination Date occurs, (2) the applicable legal
limitations and the employer contribution percentages under such plans for such
period are the same percentages and limitations in effect immediately prior to
the Termination Date and (3) that Employee is deemed

-6-



--------------------------------------------------------------------------------



 



to make the maximum pre-tax elective deferral contributions permitted under
section 402(g) of the Code; provided, however, that no payment shall be required
with respect to either Plan if on the date of the Employee’s death, the Company
has ceased making employer contributions with respect to such Plan or has
notified its employees that it intends to cease making such contributions within
six months.
          (b) If Employee’s employment is terminated on account of his becoming
permanently disabled (as defined in Section 6(b)(v)), then:
               (i) The Company shall pay to Employee, at the times specified in
Section 6(b)(iv) below, the following amounts:
                    (1) a lump sum in cash equal to the Accrued Obligation;
                    (2) a lump sum in cash equal to Employee’s Annual Salary
earned through the Termination Date for periods following his Separation From
Service, to the extent not theretofore paid;
                    (3) a lump sum in cash equal to the product of (1) the
monthly basic life insurance premium applicable to Employee’s basic life
insurance coverage provided through the Company’s life insurance plan
immediately prior to the Termination Date and (2) the number of full months and
fractional months (if any) remaining until the earlier of February 6, 2016 or
the second anniversary of the Termination Date;
                    (4) cash installment payments each of which is equal to
1/52nd of the Annual Salary, at the then current rate, that would have been paid
if Employee’s employment had continued and not been terminated under this
Section 6(b), for each week during the period beginning on the Termination Date
and ending on the earlier of February 6, 2016 or the second anniversary of the
Termination Date; and
                    (5) a lump sum in cash equal to the employer contributions
the Company would have credited to Employee’s retirement accounts under The
Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse, Inc. Employee
Stock Ownership Plan had he continued to remain employed by the Company until
the earlier of February 6, 2016 or the second anniversary of the Termination
Date, assuming for this purpose that (1) Employee’s earned compensation for a
year is the amount of his annualized Annual Salary for the calendar year in
which the Termination Date occurs, (2) the applicable legal limitations and the
employer contribution percentages under such plans for such period are the same
percentages and limitations in effect immediately prior to the Termination Date
and (3) that Employee is deemed to make the maximum pre-tax elective deferral
contributions permitted under section 402(g) of the Code: provided, however,
that no payment shall be required with respect to either Plan if on the
Termination Date, the Company has ceased making employer contributions with
respect to such Plan or has notified its employees that it intends to cease
making such contributions within six months..
               (ii) Until the date on which the Employee reaches age 65, the
Company shall arrange to provide Employee and his dependents medical insurance
benefits substantially similar to those provided to Employee and his dependents
immediately prior to the

-7-



--------------------------------------------------------------------------------



 



Termination Date (at no greater cost to Employee than such cost to Employee in
effect immediately prior to the Termination Date, or, if greater, the cost to
similarly situated active employees of the Company under the applicable group
health plan of the Company). Except for any reimbursements under the applicable
group health plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 6(b)(ii), or in-kind benefits provided, during Employee’s taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Employee. Any reimbursement of an
expense described in this Section 6(b)(ii) shall be made on or before the last
day of Employee’s taxable year following Employee’s taxable year in which the
expense was incurred. Employee’s right to reimbursement or in-kind benefits
pursuant to this Section 6(b)(ii) shall not be subject to liquidation or
exchange for another benefit.
               (iii) Within 30 days after the Termination Date, the Company
shall assign its interest in the Split Dollar Policies to Employee, and the
Company agrees to complete all documentation necessary or desirable to effect
such assignment.
               (iv) The amounts payable under Section 6(b)(i) shall be paid as
follows:
                    (1) The Company shall pay Employee the amount specified in
Section 6(b)(i)(1) within 30 days the Termination Date.
                    (2) Subject to Section 6(b)(iv)(4), the Company shall pay
Employee the amounts specified in Sections 6(b)(i)(2), 6(b)(i)(3) and 6(b)(i)(5)
30 days following the date of Employee’s Separation From Service if he is not a
Specified Employee or on the date that is six months following the date of his
Separation From Service if he is a Specified Employee.
                    (3) Subject to Section 6(b)(iv)(4), the Company shall pay
Employee the amount specified in Section 6(b)(i)(4) each Friday beginning with
the first Friday immediately following the date of Employee’s Separation From
Service if he is not a Specified Employee or on the date that is six months
following the date of his Separation From Service if he is a Specified Employee
(and such first payment shall include all amounts that would have been paid to
Employee under this Section 6(b)(iv)(3) if Employee had not been a Specified
Employee).
                    (4) In the event of the termination of Employee’s employment
pursuant to Section 6(b) in a circumstance where Employee has incurred a
Section 409A Disability, the Company shall pay or begin to pay, as applicable,
Employee the amounts required to be paid pursuant to Sections 6(b)(i)(2),
6(b)(i)(3), 6(b)(i)(4) and 6(b)(i)(5) within 30 days after the date Employee
incurs a Section 409A Disability. For purposes of this Agreement, “Section 409A
Disability” means the inability of Employee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Employee shall also be treated as
having a “Section 409A Disability” if he is, by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or

-8-



--------------------------------------------------------------------------------



 



can be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.
                    (v) For purposes of this Agreement, Employee shall be deemed
to “permanently disabled” if Employee shall be considered to be permanently and
totally disabled in accordance with the Company’s disability plan, if any, for a
period of 180 days or more. If there should be a dispute between the Company and
Employee as to Employee’s physical or mental disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist agreed upon by the parties or their
representatives, or if the parties cannot agree within ten (10) calendar days
after a request for designation of such party, then a physician or psychiatrist
shall be designated by the Valley Hospital in Northern New Jersey. The parties
agree to be bound by the final decision of such physician or psychiatrist.
     7. Termination by the Company for Cause.
          (a) The Company may terminate this Agreement at any time if such
termination is for “cause”, as defined below, by delivering to Employee written
notice describing the cause of termination 30 days before the effective date of
such termination and by granting Employee 30 days to cure the cause. In the
event that the employment of Employee is terminated for “cause”, Employee shall
be entitled only to (i) the Accrued Obligation, which amount shall be paid
within 30 days after the Termination Date, and (ii) a lump sum payment in cash
equal to Employee’s Annual Salary through the Termination Date for periods
following his Separation From Service, to the extent not theretofore paid, which
amount shall be paid to Employee within 30 days following his Separation From
Service if he is not a Specified Employee or on the date that is six months
following his Separation From Service if he is a Specified Employee.
          (b) “Cause” shall be limited to the occurrence of the following
events:
               (i) Conviction of or a plea of nolo contendere to the charge of a
felony (which, through lapse of time or otherwise, is not subject to appeal);
               (ii) Willful refusal without proper legal cause to perform, or
gross negligence in performing, Employee’s duties and responsibilities after
30 days written notice and an opportunity to cure;
               (iii) Material breach of fiduciary duty to the Company through
the misappropriation of Company funds or property; or
               (iv) The unauthorized absence of Employee from work (other than
for sick leave or personal disability) for a period of 60 working days or more
during a period of 90 working days.
     8. Voluntary Termination by Employee. Employee may terminate this Agreement
at any time upon delivering 30 days written notice to the Company. In the event
of such voluntary termination other than for “good reason” as defined in
Section 5, Employee shall be entitled only

-9-



--------------------------------------------------------------------------------



 



to (a) the Accrued Obligation, which amount shall be paid within 30 days after
the Termination Date, and (b) a lump sum payment in cash equal to Employee’s
Annual Salary through the Termination Date for periods following his Separation
From Service, to the extent not theretofore paid, which amount shall be paid to
Employee within 30 days following his Separation From Service if he is not a
Specified Employee, or on the date that is six months following his Separation
From Service if he is a Specified Employee. If Employee terminates this
Agreement under this Section 8 at any time after February 6, 2013 and before
February 6, 2016, the Company shall assign its interest in the Split Dollar
Policies to Employee, and the Company agrees to complete all documentation
necessary or desirable to effect such assignment.
     9. Exclusivity of Termination Provisions. The termination provisions of
this Agreement regarding the parties’ respective obligations in the event that
Employee’s employment is terminated are intended to be exclusive and in lieu of
any other rights or remedies to which Employee or the Company may otherwise be
entitled at law, in equity or otherwise. It is also agreed that, although the
personnel policies and fringe benefit programs of the Company may be
unilaterally modified from time to time, the termination provisions of this
Agreement are not subject to modification, whether orally, impliedly or in
writing, unless any such modification is mutually agreed upon and signed by the
parties.
     10. Non-Competition. Employee acknowledges that he has and, while employed,
will acquire unique and valuable experience with respect to the businesses,
operations, plans and strategies of the Company and its subsidiaries. Employee
hereby covenants and agrees that during the term of this Agreement and for a
period of one year thereafter, he will not directly or indirectly compete with
the business of the Company or its subsidiaries. For purposes of this Agreement,
the term “compete with the business of the Company and its subsidiaries” shall
include Employee’s participation in any operations whose primary business
competes with any business now conducted by the Company or its subsidiaries,
including the sale of menswear or shoes at retail, the sale or rental of
occupational uniforms or other corporate wear merchandise or any material line
of business proposed to be conducted by the Company or one or more of its
subsidiaries known to Employee and with respect to which Employee devoted time
as part of his employment hereunder on behalf of the Company or one or more of
its subsidiaries, including but not limited to the business of dry cleaning,
whether such participation is individually or as an officer, director, joint
venturer, agent or holder of an interest (except as a holder of a less than 1%
interest in a publicly traded entity or mutual fund) of any individual,
corporation, association, partnership, joint venture or other business entity so
engaged. This non-competition covenant shall be applicable with respect to the
United States and Canada and any other country in which Employee would be
competing with the business of the Company or its subsidiaries as set forth in
this Section 10. Notwithstanding the foregoing, the Company acknowledges and
agrees that Employee’s activities described in Schedule 10 hereto shall not
constitute a breach of this Section 10. Employee and the Company agree that a
monetary remedy for a breach of this Section 10 or of Section 11 below will be
inadequate and will be impracticable and extremely difficult to prove, and
further agree that such a breach would cause the Company irreparable harm, and
that the Company shall be entitled to specific performance and/or temporary and
permanent injunctive relief without the necessity of proving actual damages.
Employee agrees that the Company shall be entitled to such specific performance
and/or injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith. Any such

-10-



--------------------------------------------------------------------------------



 



requirement of bond or undertaking is hereby waived by Employee and Employee
acknowledges that in the absence of such a waiver, a bond or undertaking may be
required by the court. In the event of litigation to enforce this covenant, the
courts are hereby specifically authorized to reform this covenant as and to the
extent, but only to such extent, necessary in order to give full force and
effect hereto to the maximum degree permitted by law. Employee also agrees that
if Employee is in breach of this Section 10, the Company may cease all payments
required under this Agreement.
     11. Proprietary Information.
          (a) Employee acknowledges and agrees that he has acquired, and may in
the future acquire as a result of his employment with the Company or otherwise,
Proprietary Information (as defined below) of the Company, which is of a
confidential or trade secret nature, and all of which has a great value to the
Company and is a substantial basis and foundation upon which the Company’s
business is predicated. Accordingly, Employee agrees to regard and preserve as
confidential at all times all Proprietary Information and to refrain from
publishing or disclosing any part of it to any person or entity and from using,
copying or duplicating it in any way by any means whatsoever, except in the
course of his employment under this Agreement and in furtherance of the business
of the Company or as required by applicable law or legal process, without the
prior written consent of the Company. In the event of a breach or threatened
breach of this Section 11, the Company shall be entitled to the same remedies as
provided in Section 10 with respect to a breach thereof.
          (b) “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, employee training and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means.
     12. Retirement. If this Agreement is not terminated before February 6,
2016, then thereafter and until Employee reaches age 65, the Company shall
(a) arrange to provide Employee and his dependents medical insurance benefits
substantially similar to those provided to executive officers of the Company and
(b) pay to Employee weekly cash installment payments of $1,250. When Employee
reaches age 65, the Company shall, within 30 days, assign its interest in the
Split Dollar Policies to Employee, and the Company agrees to complete all
documentation necessary or desirable to effect such assignment. If Employee is a
Specified Employee and the benefits specified in this Section 12 are taxable to
Employee and not otherwise exempt from Section 409A, the following provisions
shall apply to the reimbursement or provision of such benefits. Any amounts to
which Employee would otherwise be entitled under this Section 12 during the
first six months following the date of Employee’s Separation From Service shall
be accumulated and paid to Employee on the date that is six months following the
date of his Separation From Service. Except for any reimbursements under the
applicable group health plan that are subject to a limitation on reimbursements
during a specified period, the amount of expenses eligible for reimbursement
under this Section 12, or in-kind benefits provided, during Employee’s taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of Employee. Any
reimbursement of an expense described in this Section 12 shall be made on or
before the last day

-11-



--------------------------------------------------------------------------------



 



of Employee’s taxable year following Employee’s taxable year in which the
expense was incurred. Employee’s right to reimbursement or in-kind benefits
pursuant to this Section 12 shall not be subject to liquidation or exchange for
another benefit.
     13. Notice. All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered in person, by courier, by overnight delivery service with proof of
delivery or by prepaid registered or certified first-class mail, return receipt
requested, addressed to the respective party at the address set forth below, or
if sent by facsimile or other similar form of communication (with receipt
confirmed) to the respective party at the facsimile number set forth below:

  To the Company:     The Men’s Wearhouse, Inc.
6380 Rogerdale Road
Houston, Texas 77072
Attention: Neill P. Davis
Facsimile: (281) 776-7102
Confirm: (281) 776-7356     To Employee:   David H. Edwab
1400 Broadway, 33rd Floor
New York, NY 10018
Facsimile: (917) 777-0508
Confirm: (917) 777-0500

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice. All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.
     14. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and assigns; provided, however, that neither the
Company nor Employee may assign any duties under this Agreement without the
prior written consent of the other party.
     15. Limitation. The Agreement shall not confer any right or impose any
obligation on the Company to continue the employment of Employee in any
capacity, or limit the right of the Company or Employee to terminate Employee’s
employment.
     16. Further Assurances. Each party hereto agrees to perform such further
actions, and to execute and deliver such additional documents, as may be
reasonably necessary to carry out the provisions of this Agreement.
     17. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the

-12-



--------------------------------------------------------------------------------



 



validity and enforceability or the remaining provisions, or portions thereof,
shall not be affected thereby.
     18. Arbitration.
          (a) Any dispute, controversy, or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, including
claims for tortious interference or other tortious or statutory claims arising
before, during or after termination, providing only that such claim touches upon
matters covered by this contract, shall be finally settled by arbitration
administered by the American Arbitration Association (“AAA”) pursuant to the
Commercial Arbitration Rules as presently in force, except as modified by the
specific provisions of this Agreement. The parties expressly agree that nothing
in this Agreement shall prevent the parties from applying to a court that would
otherwise have jurisdiction over the parties for provisional or interim
measures, including injunctive relief. After the arbitration panel is empaneled,
it shall have sole jurisdiction to hear such applications, except that the
parties agree that any measures ordered by the arbitrators may be immediately
and specifically enforced by a court otherwise having jurisdiction over the
parties. The parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.
          (b) The parties agree that the federal and state courts located in
Houston, Texas shall have exclusive jurisdiction over an action brought to
enforce the rights and obligations created in or arising from this Agreement to
arbitrate, and each of the parties hereto irrevocably submits to the
jurisdiction of said courts. Notwithstanding the above, application may be made
by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement. Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.
          (c) The arbitration shall be conducted before a tribunal composed of
three neutral arbitrators drawn from, in the first instance, the Texas Large
Complex Claims panel and then, if necessary, from the Commercial panel. Each
arbitrator shall sign an oath agreeing to be bound by the Code of Ethics for
Arbitrators in Commercial Disputes promulgated by the AAA for Neutral
Arbitrators. It is the intent of the parties to avoid the appearance of
impropriety due to bias or partiality on the part of any arbitrator. Prior to
his or her formal appointment, each arbitrator shall disclose to the parties and
to the other members of the tribunal, any financial, fiduciary, kinship or other
relationship between that arbitrator and any party or its counsel, or between
that arbitrator and any individual or entity with any financial, fiduciary,
kinship or other relationship with any party. For the purposes of this
Agreement, “appearance of impropriety” shall be defined as such relationship or
behavior as would cause a reasonable person to believe that bias or partiality
on the part of the arbitrator may exist in favor of any party. Any award or
portion thereof, whether preliminary or final, shall be in a written opinion
containing findings of fact and conclusions of law signed by each arbitrator.
The arbitrator dissenting from an award or portion thereof shall issue a dissent
from the award or portion thereof in writing, stating the reasons for his or her
dissent. The arbitrators shall hear and determine any preliminary issue of law
asserted by a party to be dispositive of any claim, in whole or part, in the
manner of a court

-13-



--------------------------------------------------------------------------------



 



hearing a motion to dismiss for failure to state a claim or for summary
judgment, pursuant to such terms and procedures as the arbitrators deem
appropriate.
          (d) It is the intent of the parties that, barring extraordinary
circumstances, any arbitration hearing shall be concluded within two months of
the date the statement of claim is received by the AAA. Unless the parties
otherwise agree, once commenced, hearings shall be held 5 days a week, with each
hearing day to begin at 9:00 A.M. and to conclude at 5:00 P.M. The parties may
upon agreement extend these time limits, or the chairman of the panel may extend
them if he or she determines that the interests of justice otherwise require.
The arbitrators shall use their best efforts to issue the final award or awards
within a period of 30 days after closure of the proceedings. Failure to do so
shall not be a basis for challenging the award. The parties and arbitrators
shall treat all aspects of the arbitration proceedings, including without
limitation, discovery, testimony and other evidence, briefs and the award, as
strictly confidential. The place of arbitration shall be Houston, Texas, U.S.A.
unless otherwise agreed by the parties.
          (e) The parties agree that discovery shall be limited and shall be
handled expeditiously. Discovery procedures available in litigation before the
courts shall not apply in an arbitration conducted pursuant to this Agreement.
However, each party shall produce relevant and non-privileged documents or
copies thereof requested by the other parties within the time limits set and to
the extent required by order of the arbitrators. All disputes regarding
discovery shall be promptly resolved by the arbitrators. No witness or party may
be required to waive any privilege recognized at law. The parties hereby waive
any claim to any damages in the nature of punitive, exemplary or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages, and the arbitration tribunal is specially divested of any
power to award any damages in the nature of punitive, exemplary or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages. Except as provided in Section 5(d), the party prevailing
on substantially all of its claims shall be entitled to recover its costs,
including attorneys’ fees, for the arbitration proceedings, as well as for any
ancillary proceeding, including a proceeding to compel arbitration, to request
interim measures or to confirm or set aside an award.
     19. Governing Law. This Agreement shall be governed and construed under and
interpreted in accordance with the laws of the State of Texas without giving
effect to the doctrine of conflict of laws.
     20. Entire Agreement; Waiver; Interpretation. This Agreement constitutes
the entire agreement of the parties, and supersede all prior agreements, oral or
written, with respect to the subject matter of this Agreement; provided, that
the Change in Control Agreement and any Award Agreement shall not be superseded
hereby. No change, modification or waiver of any provisions of this Agreement
shall be enforceable unless contained in a writing signed by the party against
whom enforcement is sought. The failure at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of either party thereafter to enforce
each and every provision hereof in accordance with its terms. No presumption
shall be construed against the party drafting this Agreement.

-14-



--------------------------------------------------------------------------------



 



     21. Employee’s Representation. Employee represents and warrants that (i) he
is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) he is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) his execution
and performance of this Agreement is not a violation or breach of any other
agreement between Employee and any other person or entity and (iv) he has been
advised by legal counsel as to the terms and provisions hereof and the effort
thereof and fully understands the consequences thereof.
     22. Company’s Representation. The Company represents and warrants that
(i) it is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) it is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) its execution
and performance of this Agreement is not a violation or breach of any other
agreement between Employee and any other person or entity and (iv) this
Agreement is a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.
     23. Return of Company Property. Employee acknowledges that all Proprietary
Information and other property and equipment of the Company or any affiliate
that Employee accumulates during his employment are the property of the Company
and shall be returned to the Company immediately upon the termination of his
employment.
     24. Miscellaneous. All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections. The
compensation and benefits payable to Employee or his beneficiary under Section 5
of this Agreement shall be in lieu of any other severance benefits to which
Employee may otherwise be entitled upon the termination of his employment under
any severance plan, program, policy or arrangement of the Company other than the
Change in Control Agreement, and Employee shall not be entitled to receive any
benefits under Section 5 hereof if he has become eligible to receive benefits
under the Change in Control Agreement. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by offset against any amount
claimed to be owed by Employee to the Company. Employee shall not be permitted
to specify the taxable year in which a payment provided for under this Agreement
shall be made to him.
     25. Compliance With Section 409A. It is intended that this Agreement shall
comply with Section 409A. The provisions of this Agreement shall be interpreted
and administered in a manner that complies with Section 409A. The provisions of
this Agreement dealing with Section 409A reflect the manner in which this
Agreement has been operated in good faith compliance with Section 409A since
January 1, 2005.
[Remainder of Page Intentionally Left Blank; Signatures on Following Page.]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of October 25, 2010.

            THE MEN’S WEARHOUSE, INC.
      By:   /s/ NEILL P. DAVIS         Name:   Neill P. Davis        Title:  
EVP & CFO

    Date: 11/5/10              /s/ DAVID H. EDWAB       DAVID H. EDWAB      
Date: 10/25/10   

-16-



--------------------------------------------------------------------------------



 



         

Schedule 10
Activities Excluded from Section 10
     Employee being a board member of, and a member of any committee of the
board of, or holding, directly or indirectly, less than a 5% equity interest in,
any of the following business entities shall not be prohibited by Section 10.

  1.   New York & Company     2.   Affliction, LLC     3.   Ring Fashion
International LLC

     In addition, advising Irving Place Capital Partners (previously Bear
Stearns Merchant Banking) or any successor thereof with respect to investment
opportunities shall not be prohibited by Section 10.

 